603 S.E.2d 884 (2004)
In re MASHBURN.
No. 76A04.
Supreme Court of North Carolina.
August 31, 2004.
Peter Wood, for Margaret Mashburn.
John C. Adams, Asheville, for Buncombe County DSS.
*885 Paul Pooley, for Paul Eugene Mashburn.
The following order has been entered on the motion filed on the 6th day of August 2004 by Appellee (Roberta Rhodes, Guardian ad Litem) to dismiss the appeal on the ground that the issues are moot:
"Motion Allowed by order of the Court in conference this the 31st day of August 2004."